Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 9, 2019

                                    No. 04-19-00430-CV

                            In The Interest of N. R. G., a child,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00683
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

        Elva Chapa’s notification of late reporter’s record is hereby NOTED. Time is extended
to July 15, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court